Name: Commission Implementing Decision (EU) 2015/2239 of 2 December 2015 concerning certain protective measures in relation to highly pathogenic avian influenza of subtypes H5N1 and H5N2 in France (notified under document C(2015) 8755) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  agricultural policy;  international trade;  regions of EU Member States
 Date Published: 2015-12-03

 3.12.2015 EN Official Journal of the European Union L 317/37 COMMISSION IMPLEMENTING DECISION (EU) 2015/2239 of 2 December 2015 concerning certain protective measures in relation to highly pathogenic avian influenza of subtypes H5N1 and H5N2 in France (notified under document C(2015) 8755) (Only the French text is authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Avian influenza is an infectious viral disease in birds, including poultry. Infections with avian influenza viruses in domestic poultry cause two main forms of that disease that are distinguished by their virulence. The low pathogenic form generally only causes mild symptoms, while the highly pathogenic form results in very high mortality rates in most poultry species. That disease may have a severe impact on the profitability of poultry farming. (2) Avian influenza is mainly found in birds, but under certain circumstances infections can also occur in humans even though the risk is generally very low. (3) In the event of an outbreak of avian influenza, there is a risk that the disease agent might spread to other holdings where poultry or other captive birds are kept. As a result it may spread from one Member State to other Member States or to third countries through trade in live birds or their products. (4) Council Directive 2005/94/EC (3) sets out certain preventive measures relating to the surveillance and the early detection of avian influenza and the minimum control measures to be applied in the event of an outbreak of that disease in poultry or other captive birds. That Directive provides for the establishment of protection and surveillance zones in the event of an outbreak of highly pathogenic avian influenza. (5) France notified the Commission of outbreaks of highly pathogenic avian influenza (HPAI) of the subtype H5 namely H5N1 and H5N2 in holdings on its territory where poultry or other captive birds are kept. (6) Ongoing laboratory investigations including sequencing in order to further characterise the causative virus of the first outbreak suggest that the genetics of the HPAI H5N1 virus strain are different from the HPAI virus of the H5N1 subtype that first appeared in Europe in 2005. Rather it appears that the HPAI virus strain of the H5N1 subtype detected in France recently mutated from a low pathogenic form previously detected in the Union to a virus of high pathogenicity. It appears therefore not necessary to apply the same additional protection measures as those laid down in Commission Decision 2006/415/EC (4) which were specifically adopted for the highly pathogenic avian influenza virus of H5N1 subtype that first appeared in Europe in 2005. (7) France took therefore immediately control measures required pursuant to Directive 2005/94/EC, including the establishment of protection and surveillance zones. (8) The Commission has examined those measures in collaboration with France, and it is satisfied that the borders of the protection and surveillance zones, established by the competent authority in that Member State, are at a sufficient distance to the actual holdings where the outbreaks were confirmed. (9) In order to prevent any unnecessary disturbance to trade within the Union and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to rapidly define the protection and surveillance zones established in France at Union level in collaboration with that Member State. (10) Accordingly, the protection and surveillance zones in France, where the animal health control measures as laid down in Directive 2005/94/EC are applied, should be defined in the Annex to this Decision and the duration of that regionalisation fixed. (11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 France shall ensure that the protection and surveillance zones established in accordance with Article 16(1) of Directive 2005/94/EC comprise at least the areas listed as protection and surveillance zones in Parts A and B of the Annex to this Decision. Article 2 This Decision shall apply until 31 March 2016. Article 3 This Decision is addressed to the French Republic. Done at Brussels,2 December 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (OJ L 10, 14.1.2006, p. 16). (4) Commission Decision 2006/415/EC of 14 June 2006 concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in the Community and repealing Decision 2006/135/EC (OJ L 164, 16.6.2006, p. 51). ANNEX Part A Protection zone as referred to in Article 1: ISO Country Code Member State Postal code Name Date until applicable in accordance with Article 29 of Directive 2005/94/EC FR France Area comprising the communes of: 24042 24055 24069 24115 24520 24561 Biras Bourdeilles Bussac ChÃ ¢teau-L'EvÃ ªque Sencenac-Puy-De-Fourches Valeul 13.12.2015 24095 24481 Chaleix Saint-Paul-la-Roche 23.12.2015 24082 24152 24207 24587 Carsac-Aillac Domme GrolÃ ©jac Vitrac 24.12.2015 Part B Surveillance zone as referred to in Article 1: ISO Country Code Member State Postal code Name Date until applicable in accordance with Article 31 of Directive 2005/94/EC FR France Area comprising the communes of: H5N1 24002 24010 24064 24098 24102 24108 24129 24135 24144 24170 24198 24200 24243 24266 24286 24319 24430 24553 Agonac Annesse-et-Beaulieu Brantome Champcevinel Chancelade La Chapelle-Gonaguet Condat-Sur Trincou Cornille Creyssac Eyvirat La Gonterie-Boulouneix Grand-Brassac Lisle Mensignac Montagrier Paussac-Et-Saint-Vivien Saint-Julien-De-Bourdeilles Tocane-Saint-Apre 22.12.2015 24042 24055 24069 24115 24520 24561 Biras Bourdeilles Bussac ChÃ ¢teau-L'EvÃ ªque Sencenac-Puy-De-Fourches Valeul 14.12.-.12.2015 24133 24180 24218 24269 24304 24305 24428 24486 24489 24498 24519 24522 24551 La Coquille Firbeix Jumilhac-le-Grand Mialet Nantheuil Nanthiat Saint-Jory-de-Chalais Saint-Pierre-de-Frugie Saint-Priest-les-FougÃ ¨res Saint-Saud-LacoussiÃ ¨re Sarlande Sarrazac Thiviers 1.1.2016 24095 24481 Chaleix Saint-Paul-la-Roche 24.12.2015- 1.1.2016 24086 24091 24150 24040 24063 24074 24081 24082 24300 24336 24341 24355 24366 24395 24432 24450 24470 24471 24510 46006 46098 24512 24520 24574 24577 46186 46194 46216 46257 Castelnaud-la-Chapelle CÃ ©nac-et-Saint-Julien Daglan Beynac-et-Cazenac Bouzic Calviac-en-PÃ ©rigord Carlux Carsac-Aillac Nabirat Prats-de-Carlux Proissans La Roque-Gageac Saint-AndrÃ ©-d'Allas Saint-Cybranet Saint-Julien-de-Lampon Saint-Martial-de-Nabirat Sainte-Mondane Sainte-NathalÃ ¨ne Saint-Vincent-de-Cosse Anglars-Nozac Fajoles Saint-Vincent-le-Paluel Sarlat-la-CanÃ ©da Veyrignac VÃ ©zac Masclat Milhac Payrignac Saint-Cirq-Madelon 2.1.2016 24040 24063 24074 24081 24082 24152 24207 24587 Beynac-et-Cazenac Bouzic Calviac-en-PÃ ©rigord Carlux Carsac-Aillac Domme GrolÃ ©jac Vitrac 25.12-.2.1.2016